DETAILED ACTION

This office action is in response to Applicant’s submission filed on 17 November 2021.  THIS ACTION IS FINAL.

Status of Claims

Claims 1-20 are pending.
Claims 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-20.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
Claims 1-7,
 (Independent Claims)  With regards to claim 1, the claim recites a system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1, in part, recites 
 ‘… (ii) based on the information in the predictive pipeline data store, calculate a hash value for each operation node by including all recursive dependencies using ancestor node hash values and current node parameters, (iii) compare each computed hash value with a previously computed hash value associated with a prior execution of a prior version of the predictive model pipeline, (iv) for operation nodes that have an unchanged hash value, tag the operation node as "idle," (v) for operation nodes that have a changed hash value: (a) tag each operation node as "train and apply" or "apply" based on current node parameters, and (b) propagate an "apply" tag backwards through the predictive model pipeline to ancestor nodes, (vi) ignore the operation nodes tagged "idle" when creating the physical execution plan based on the operation nodes tagged "train and apply" and "apply"…’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing processor / a computer system / a non-transitory computer readable medium with computer executable instructions, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “calculate”, “compare”, “tag”, “propagate”, in the limitation citied above could be performed by a human mind to index and track data models for prediction with possible aid of paper & pen and/or calculator (e.g., a human data analyst can use index cards to keep track of prediction models incrementally. Data store, output port, and executive framework platform can be recorded on paper and executed by human using pen & calculators.), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements: (a) “a target apparatus”, “an execution framework apparatus, coupled to the predictive model pipeline data store and the output port, including: a computer processor, and a computer memory storing instructions that ….”; (b) “a predictive model pipeline data store that contains electronic records defining a predictive model pipeline composed of operation nodes”, “an output port, coupled to the target apparatus, to transmit a physical execution plan to the target apparatus”, “(i) access the predictive model pipeline data store”, “(vii) output the physical execution plan to the target platform via the output port” (WURC / Insignificant extra-solution activity, MPEP.2106(d) II).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are retrieving information from memory, which is Well Understood, Routine, Conventional (WURC) activities, as stated in MPEP.2106(d) II,  “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) …., iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 is directed to an abstract idea.

 (Dependent claims) 
Claims 2-7 are dependent on claim 1 and include all the limitations of claim 1. Therefore, claims 2-7 recite the same abstract ideas. 
With regards to claims 2-7, the claim recites further limitation on the data analyzed, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
Claims 8-14,
 (Independent Claims)  With regards to claim 8, the claim recites a method, which falls into one of the statutory categories.
2A – Prong 1: Claim 8, in part, recites 
 ‘… based on the information in the predictive pipeline data store, … calculating a hash value for each operation node by including all recursive dependencies using ancestor node hash values and current node parameters; comparing each computed hash value with a previously computed hash value associated with a prior execution of the predictive model pipeline; for operation nodes that have an unchanged hash value, … tagging the operation node as "idle;" for operation nodes that have a changed hash value …. : (a) tagging each operation node as "train and apply" or "apply" based on current node parameters, and  19Docket No: 180852US01 (S23.253) (b) propagating an "apply" tag backwards through the predictive model pipeline to ancestor nodes; ignoring the operation nodes tagged "idle" when creating the physical execution plan based on the operation nodes tagged "train and apply" and "apply;” …..’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computer processor, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “calculate”, “compare”, “tag”, “propagate”, in the limitation citied above could be performed by a human mind to index and track data models for prediction with possible aid of paper & pen and/or calculator (e.g., a human data analyst can use index cards to keep track of prediction models incrementally. Data store, output port, and executive framework platform can be recorded on paper and executed by human using pen & calculators.), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim  8 recites the additional elements: (a) generic computer elements (like a computing processor / a computer system / a non-transitory computer readable medium with computer executable instructions); (b) “accessing, by a computer processor of an execution framework platform, a predictive model pipeline data store that contains electronic records defining a predictive model pipeline composed of operation nodes”; “transmitting the physical execution plan to a target apparatus via an output port coupled to the execution framework apparatus and the target apparatus” (WURC / Insignificant extra-solution activity, MPEP.2106(d) II).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are retrieving information from memory, which is Well Understood, Routine, Conventional (WURC) activities, as stated in MPEP.2106(d) II,  “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) …., iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 8 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component, to retrieve information from memory, and to transmit information via network is WURC / insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 9-14 are dependent on claim 8 and include all the limitations of claim 8. Therefore, claims 9-14 recite the same abstract ideas. 
With regards to claims 9-14, the claim recites further limitation on the data analyzed, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
Claims 15-20,
 (Independent Claims)  With regards to claim 15, the claim recites a non-transitory computer readable medium, which falls into one of the statutory categories.
2A – Prong 1: Claim 15, in part, recites 
 ‘… based on the information in the predictive pipeline data store, instructions to calculate a hash value for each operation node by including all recursive dependencies using ancestor node hash values and current node parameters; instructions to compare each computed hash value with a previously computed hash value associated with a prior execution of the predictive model pipeline; for operation nodes that have an unchanged hash value, instructions to tag the operation node as "idle;" for operation nodes that have a changed hash value: instructions to tag each operation node as "train and apply" or "apply" based on current node parameters, and instructions propagate an "apply" tag backwards through the predictive model pipeline to ancestor nodes; instructions to ignore the operation nodes tagged "idle" when creating the physical execution plan based on the operation nodes tagged "train and apply" and "apply;" ….’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing processor / a computer system / a non-transitory computer readable medium with computer executable instructions, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “calculate”, “compare”, “tag”, “propagate” in the limitation citied above could be performed by a human mind to index and track data models for prediction with possible aid of paper & pen and/or calculator (e.g., a human data analyst can use index cards to keep track of prediction models incrementally.), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 15 recites the additional elements: (a) “A non-transitory, computer readable medium having executable instructions stored therein….”; (b) “to access, by a computer processor of an execution framework platform, a predictive model pipeline data store that contains electronic records defining a predictive model pipeline composed of operation nodes”; “to transmit the physical execution plan to a target apparatus via an output port coupled to the execution framework apparatus and the target apparatus” (WURC / Insignificant extra-solution activity, MPEP.2106(d) II).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are retrieving information from memory, which is Well Understood, Routine, Conventional (WURC) activities, as stated in MPEP.2106(d) II,  “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) …., iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 15 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component, to retrieve information from memory, and to transmit information via network is WURC / insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 16-20 are dependent on claim 15 and include all the limitations of claim 15. Therefore, claims 16-20 recite the same abstract ideas. 
With regards to claims 16-20, the claim recites further limitation on the data analyzed, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
Art Rejection Analysis

Claims 1-20 could be allowed if 101 rejections issues are overcome, since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.   The following is an examiner’s statement of reasons for allowance: 
Claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, 
“ (i) access the predictive model pipeline data store, (ii) based on the information in the predictive pipeline data store, automatically calculate a hash value for each operation node by including all recursive dependencies using ancestor node hash values and current node parameters, (iii) compare each computed hash value with a previously computed hash value associated with a prior execution of a prior version of the predictive model pipeline, (iv) for operation nodes that have an unchanged hash value, automatically tag the operation node as "idle," (v) for operation nodes that have a changed hash value, automatically: (a) tag each operation node as "train and apply" or "apply" based on current node parameters, and (b) propagate an "apply" tag backwards through the predictive model pipeline to ancestor nodes, (vi) ignore the operation nodes tagged "idle" when creating the physical execution plan based on the operation nodes tagged "train and apply" and "apply," and (vii) transmit the physical execution plan to the target apparatus via the output port.”,  in combination with the remaining elements and features of the claimed invention.
Claims 8, 15 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 8, 15, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims 2-7 / 9-14 / 16-20, which include all the limitations of the independent claim 1 / 8 / 15, are also allowed.

The followings are references closest to the invention claimed:
Smith, et al., US-PGPUB NO.2019/0349426A1 [hereafter Smith] shows predictive model calculation with hash key.
Dageville, et. al., US-PGPUB NO.2015/0234688A1 [hereafter Dageville] distributed file assignment using consistent hashing.
Andrzejak, et. al., US-PGPUB NO.2004/0210624A1 [hereafter Andrzejak] shows distributed computing resource management with node hashing.
Han, et al., “Toward On-Line Analytical Mining in Large Databases”, ACM SIGMOD Record, Volume 27, issue 1, March 1998 [hereafter Han] shows incremental data mining in large databases.




Response to Argument

Applicant’s arguments filed 17 November 2021 has been fully considered but they are not fully persuasive. 
Regarding rejections for claims 1-7 for software per se, Applicant’s amendment overcome the issues, and the rejections are withdrawn.
Regarding 101 rejections, Applicant argued that (p.8) 

    PNG
    media_image2.png
    352
    823
    media_image2.png
    Greyscale

Examiner replies: The invention claimed does not include any element showing integration into a practical application.  As stated in the 101 rejection section, the process can be performed by human using paper and pen.  Hence the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128